 In the Matter of SWIFTAND COMPANY, DOINGBUSINESS AS JOHN P.SQUIRE COMPANYandUNITED PACKINGHOUSE WORKERS OF AMERICA,C. I. O.Case No. 1-R-2556.Decided January 14,1946Mr. William F. Joy,of Boston, Mass., andMessrs. W. N. StrackandJ. P. Staley,of Chicago, Ill., for the Company.Mr. John C. Mitchell,of Boston, Mass., for the Union.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Packinghouse Workers ofAmerica, affiliated with the Congress of Industrial Organizations,herein called the Union, alleging that a question concerning represen-tation of employees of Swift and Company, doing business as John P.Squire Company, Cambridge, Massachusetts, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Robert E. Greene, Trial Examiner.Said hearing was held at Boston, Massachusetts, on October 1, 1945.The Company and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.At the close of the hearing, the Company moved thatthe petition be dismissed on the ground that the unit sought herein isnot appropriate.For reasons hereinafter set forth, said motion ishereby denied.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSwift and Company, doing business as John P. Squire Company, isan Illinois corporation which maintains a plant and offices at Cam-65 N. L R B., No. 76423 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDbridge, Massachusetts, where it is engaged in processing of pork prod-ucts and the manufacture of soaps.Approximately 90 percent of theraw materials used at the Cambridge plant, consisting principally oflive hogs, is purchased and transported to the Cambridge plant frompoints outside of the, Commonwealth of Massachusetts.The value ofthe raw materials so purchased and transported during the calendaryear 1944 exceeded $23,000,000.Finished products of a value in excessof $10,000,000 and representing in excess of 40 percent of the productsmanufactured and processed are shipped outside the Commonwealth ofMassachusetts.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, affiliated with the Con-gress of Industrial Organizations, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant the Union's request for recogni-tion as the exclusive bargaining agent of certain of its employees.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a bargaining unit comprising all standards check-ers of the Company, excluding all supervisory employees.The Com-pany contends that the unit sought is inappropriate on the groundthat the standards checkers are not employees within the meaning ofthe Act in that they occupy a supervisory and managerial status; andon the further ground that these employees should not be representedby the same labor organization that represents the production andmaintenance employees.21The Board agent reported that the Union submitted five membership cards and that asof August 8, 1945, there were eight employees in the unit alleged to be appropriate.2United Packinghouse Workers of America, Local 165, is currently the collective bar-gaining representative for all of the Company's production and maintenance employees.The Board has frequently held that clerical employees, although generally excluded fromunits of production and maintenance workers, may constitute separate appropriate unitsand may be represented therein by whatever bargaining agency they chooseSeeMatter ofWalter Kadde d Company, Inc,64 N. L. R. B. 1050, and cases cited therein. SWIFT AND COMPANY425The Company employs eight standards checkers, all of whom areunder the direct supervision of the division superintendent of theStandards Department.These employees record the production andtime of the production workers throughout the plant; they have noemployees under their supervision.They observe the production op-erations and check the amount of work performed by applying thestandards set by time-study employees.However, they have no au-thority to change such standards.The Company contends that thestandards checkers exercise judgment or discretion in observing andchecking various production operations, that the amount of incentivepay to which production workers are entitled depends on their reports,and that because of these duties they are managerial employees.Nev-ertheless, it does not appear that the standards checkers are super-visory employees, and we are of the opinion that the exercise of suchduties does not make them representatives of management. The merefact that the objective of the duties performed by the standards check-ers is to increase plant efficiency and benefit the employer, does notexclude them from the benefits of the Act.3We find that all standards checkers employed by the Company at itsCambridge, Massachusetts, plant, excluding all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Swift and Com-pany, doing business as John P. Squire Company, Cambridge, Massa-3See N. L.R. B. v. Armour and Company,decided November 5, 1945 (C C A 10), 17L. It. R 372 ; andMatter of Swift and Company,56 N. L R B 147. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDchusetts,an election by secret ballot shall be conducted as early aspossible,but not later than thirty (30) days from the date of thisDirection,under the direction and supervision of the Regional Direc-tor for the First Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations,among the employees in the unitfound appropriate in Section IV, above, who, were employed duringthe pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls,but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election,to determine whether ornot they desire to be represented by United Packinghouse Workers ofAmerica, C. I. 0., for the purposes of collective bargaining.